Case 1:15-cv-00382-HSO-JCG Document 332-5 Filed 01/04/19 Page 1 of 9

EXHIBIT 5
1/4/2019 shai Rshid cove ANSE Fable Onde - CURQGANTAB I Mondat Property OAR OAR ULPbroperORceedpyrBnt - Industry Can...

ee Government Gouvernement
of Canada du Canada

Home » Business > Intellectual property and copyright > Intellectual property databases

» Canadian Copyrights Database

Search results

 

> Third-Party Information Liability Disclaimer

Your query was:

Search for:
Marilyn Smulders in the Author Name

within type:
all

registration date:
all

sorted by:
Relevance

Back to search

Results 1-1 of 1

Trout Point Owners by the Tusket River
Registration Number:
1107205

Type:

Copyright

Author:

Smulders, Marilyn
Owner:

Trout Point Lodge, Limited
Registration Date:
2013-08-22

Last updated on:
2019-01-03

http://www.ic.gc.ca/app/opic-cipo/cpyrghts/srch.do?lang=eng&page=1 &searchCriteriaBean.textField1=Marilyn+Smulders&searchCriteriaBean.column...

1/2
1/4/2019 stan Feshits canadien Se pyrights Patdbase - CataGib Thelwctdat Property Omce OreihbldePproberPandedpyright - Industry Can...

Canadian Intellectual Property Office

 

Trademarks
Patents
Copyright
Industrial designs
For agents
IP for business
' What is intellectual property?

Payments and fees

http:/Avww.ic.gc.ca/app/opic-cipo/cpyrghts/srch.do?7lang=eng&page=1 &searchCriteriaBean.textField1=Marilyn+Smulders&searchCriteriaBean.column... 2/2
1/4/2019 sbafatfestid MeGNedan Bo Giibilts Peed LARKIN TAAL REF Property Hie Gh cReaLEbropbehA lind EABright - Industry Can...

= we Government Gouvernement
of Canada du Canada

» Canadian Copyrights Database

Search results

 

> Third-Party Information Liability Disclaimer

Your query was:

Search for:
Marilyn Smulders in the Owner/Assignee Name

within type:
all

registration date:
all

sorted by:
Relevance

Back to search

No documents found.

Last updated on:
2019-01-03

Canadian Intellectual Property Office

 

Trademarks

Patents

http:/Awww.ic.gc.ca/app/opic-cipo/cpyrghts/srch.do?lang=eng&page=1 &searchCriteriaBean.textField1=Marilyn+Smulders&searchCriteriaBean.column... 1/2
11412019 sbarth Reshitd ceed Veoyrights Database - CaNaGioh Melotdat Property ORGS OrbinddldePproperPaéndedpyright - Industry Can...

Copyright

Industrial designs

For agents

IP for business

What is intellectual property?

Payments and fees

http:/Awww.ic.gc.ca/app/opic-cipo/cpyrghts/srch.do?lang=eng&page=1 &searchCriteriaBean.textField1=Marilyn+Smulders&searchCriteriaBean.column... 2/2
1/4/2019 Saas @shitd SeenadRO BoxzribhS Ondteso- chadannenbida 2rdpertdma OdsM4iibOpropragencapiright - Industry Can...

el wy Government Gouvernement
of Canada du Canada

+ Canadian Copyrights Database

Search results

 

> Third-Party Information Liability Disclaimer

Your query was:

Search for:
Progress Media Group in the Owner/Assignee Name

within type:
all

registration date:
all

sorted by:
Relevance

Back to search

No documents found.

Last updated on:
2019-01-03

Canadian Intellectual Property Office

 

Trademarks

Patents

http://www.ic.gc.ca/app/opic-cipo/cpyrghts/srch.do?lang=eng&page=1 &searchCriteriaBean.textField1=Progress+Media+Group&searchCriteriaBean.co... 1/2
1/4/2019 shatth Rshitd AcaNaAh So.Hrbhs Bltatlade- chHAGAN TAB IMonda? Broperty OfRGd OehieetieForoperfsana oor ~ Industry Can...

Copyright

Industrial designs

For agents |

IP for business

What ts intellectual property?

Payments and fees

http:/Awww.ic.gc.ca/app/opic-cipo/cpyrghts/srch.do?7lang=eng&page=1 &searchCriteriaBean.textField1=Progress+Media+Group&searchCriteriaBean.co... 2/2
4/4/2019 SleAB Sshitd OoGM DA SER TELS Orbbale- RAGA TBM Arden PRL OALALLPrrofQAOAdsehrBnt - industry Can...

|e Government Gouvernement
of Canada du Canada

Home =» Business = Intellectual property and copyright + Intellectual property databases

» Canadian Copyrights Database

Search results

 

> Third-Party Information Liability Disclaimer

Your query was:

Search for:
Progress Media Group in the Assignor Name

within type:
all

registration date:
all

sorted by:
Relevance

Back to search |

No documents found.

Last updated on:
2019-01-03

Canadian Intellectual Property Office

 

Trademarks

Patents

http://www.ic.gc.ca/app/opic-cipo/cpyrghts/srch.do?lang=eng&page=1 &searchCriteriaBean.textField1=Progress+Media+Group&searchCriteriaBean.co... 1/2
1/4/2019 sbarthi Sshied canaden Seoribhia Oltaase- ChYAGAH TAB IUctdat Property OMe AcrbiMbiuePproperpandedpyrht - Industry Can...

Copyright

Industrial designs

For agents |

IP for business

What is intellectual property?

Payments and fees

http:/Avww.ic.gc.ca/app/opic-cipo/cpyrghts/srch.do?7lang=eng&page=1 &searchCriteriaBean.textField1=Progress+Mediat+Group&searchCriteriaBean.co... 2/2
